Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00569-CV

                         Richard GIBSON and All Other Occupants,
                                      Appellant

                                              v.

                                     Shawn C. BROWN,
                                         Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2021CV04375
                        Honorable J. Frank Davis, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellee’s Motion to Dismiss for Want of Jurisdiction is DENIED
AS MOOT.

      Costs of appeal are assessed against the party that incurred them.

      SIGNED April 27, 2022.


                                               _________________________________
                                               Irene Rios, Justice